Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
2. 	This action is in reply to Applicant’s amendment filed on February 8, 2022. In response to the Amendment, the 35 USC § 101 rejection applied to the claims in the previous office action is withdrawn. Claims 1-20 are pending and allowed.   

				Reasons for Allowance
3.  	The present invention is directed to computer implemented embodiments for determining an optimal local service location based on delivery address and delivery time. 
 	The closest prior art of record resembling applicant’s invention is Siragusa (Pub No.: US US-20150294266 A1). Siragusa teaches a customer making an online order of a product on a mobile device of the customer, by using a browser of the customer device to access a vendor's website or using a native mobile app installed on the customer device capable of performing online ordering and/or transactions. The order information is sent to a central server. Upon receiving the order, the central server sends a confirmation to the customer device. The central server assigns an appropriate delivery person based on the customer's desired location of delivery.
 	However, with respect to independent claim 1, Siragusa and the other refences of record, taken alone or in combination, do not teach 	generate, in real-time, a map comprising a dynamic display of a local service area polygon associated with the online order and transmit the map to the user application, the local service area polygon including a cartographic display of regularly or irregularly shaped polygons and their attributes; transmit to the user application a request for a delivery address for delivering the online order; upon receipt of the delivery address from the user application, query the delivery address to determine whether the local service area polygon includes the delivery address; transmit to the user application a request for a delivery time for delivering the online order; upon receipt of the delivery time from the user application, automatically recommend an optimal delivery location and time within the local service area polygon based on the delivery address and delivery time; and execute a delivery of the online order based on the optimal delivery location and time, as recited and arranged in combination with the other limitations of claim 1, thus rendering claim 1 and its dependent claims as allowable over the prior art.
	 However, with respect to independent claim 11, Siragusa and the other references of record, taken alone or in combination, do not teach generating, in real-time, a map comprising a dynamic display of a local service area polygon associated with the online order and transmitting the map to the user application, the local service area polygon including a cartographic display of regularly or irregularly shaped polygons and their attributes; transmitting to the user application a request for a delivery address for delivering the online order; upon receipt of the delivery address from the user application, querying the delivery address to determine whether the local service area polygon includes the delivery address; transmitting to the user application a request for a delivery time; upon receipt of the delivery time from the user application, automatically recommending an optimal delivery location and time within the local service area polygon based on the delivery address and delivery time; and executing a delivery of the online order based on the optimal delivery location and time, as recited and arranged in combination with the other limitations of claim 11, thus rendering claim 11 and its dependent claims as allowable over the prior art.
.	However, with respect to claim 20, Siragusa and the other references of record, taken alone or in combination, do not teach generate, in real-time, a map comprising a dynamic display of a local service area polygon associated with the online order and transmit the map to the user application, the local service area polygon including a cartographic display of regularly or irregularly shaped polygons and their attributes; transmit to the user application a request for a delivery address for delivering the online order; upon receipt of the delivery address from the user application, query the delivery address to determine whether the local service area polygon includes the delivery address; transmit to the user application a request for a delivery time for delivering the online order; and upon receipt of the delivery time from the user application, automatically recommend an optimal delivery location and time within the local service area polygon based on the delivery address and delivery time; and a recommendation engine that utilizes machine learning and natural language processing to process and cluster the received real-time data to generate recommendations of an optimal courier to execute a delivery of the online order based on the optimal delivery location and time, as recited and arranged in combination with the other limitations of claim 20, thus rendering claim 20 and its dependent claims as allowable over the prior art.
	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
	As per claim 2-10, and 12-19, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, and 11. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
4.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623
May 13, 2022